PD-0763-15
                            PD-0763-15                                COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 6/23/2015 11:52:18 PM
                                                                      Accepted 6/25/2015 11:35:53 AM
                                                                                       ABEL ACOSTA
                                   No. PD-____-15                                              CLERK

DONALD HUFF,                              §          IN THE TEXAS COURT
      Appellant-Respondent                §
                                          §
v.                                        §         OF CRIMINAL APPEALS
                                          §
STATE of TEXAS,                           §
       Appellee-Petitioner                §          AUSTIN, TEXAS


MOTION FOR EXTENSION OF TIME TO FILE STATE’S PETITION FOR
                DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      NOW COMES the State of Texas, by and through Nicholas “Nico” LaHood,

Criminal District Attorney of Bexar County, Texas, and the undersigned assistant

criminal district attorney, with the filing of this motion asking the Court extend the

time for filing the State’s petition for discretionary review.

                              I. Statement of the Case

      Appellant was convicted by a jury for the offense of murder in Bexar County

cause number 2011-CR-2990. The Fourth Court of Appeals reversed Appellant’s

conviction on April 8, 2015 in cause number 04-13-00891-CR. The court of

appeals denied the State’s motion for rehearing on May 11, 2015. The State’s

petition for discretionary review was due June 10, 2015. This is the State’s first

request for an extension.


                                                   June 26, 2015
                             II. Reasons for Extension

      This extension is not sought for the purposes of delaying this appeal; but for

the following reasons:


   1. Counsel for the State recently transferred from the appellate division of the
      Bexar County Criminal District Attorney’s Office to the special crimes
      division, which requires undersigned counsel to appear regularly in the trial
      courts of Bexar County. This is one of a few appellate cases the undersigned
      counsel has retained. Because the transition has consumed most of the
      undersigned counsel’s working hours, he requires additional time to
      complete a petition for discretionary review.

   2. Counsel for the State was out of state on vacation with his family from June
      13 through 21, 2015. This vacation was prior to the Fourth Court’s reversal
      of Appellant’s conviction and prior to the undersigned counsel’s job transfer.

   3. This motion is timely if filed “no later than 15 days after the last day for
      filing the petition.” TEX. R. APP. P. 68.2(c).

      WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays the

Court grant an extension of time for an additional thirty days for filing the State’s

petition for discretionary review.

                                             Respectfully submitted,

                                             NICHOLAS “NICO” LAHOOD
                                             Criminal District Attorney
                                             Bexar County, Texas
                                             _______/s/ Nathan E. Morey_______
                                             NATHAN E. MOREY
                                             Assistant Criminal District Attorney
                                             State Bar No. 24074756
                                             101 West Nueva Street, Suite 370
                                             San Antonio, Texas 78205


                                         2
    Voice: (210) 335-2414
    Fax: (210) 335-2436
    Email: nathan.morey@bexar.org
    Attorneys for the State of Texas




3
                        CERTIFICATE OF SERVICE

      I, Nathan E. Morey, Assistant Criminal District Attorney, Bexar County,

Texas, hereby certify a true copy of the above and foregoing Motion for Extension

was emailed to Dayna L. Jones on Wednesday, June 24, 2015.



                                           _______/s/ Nathan E. Morey_______
                                           NATHAN E. MOREY
                                           Assistant Criminal District Attorney
                                           State Bar No. 24074756
                                           101 West Nueva Street, Suite 370
                                           San Antonio, Texas 78205
                                           Voice: (210) 335-2414
                                           Fax: (210) 335-2436
                                           Email: nathan.morey@bexar.org
                                           Attorney for the State of Texas

cc: DAYNA L. JONES
   Attorney at Law
   State Bar No. 24049450
   206 E. Locust Street
   San Antonio, Texas 78212
   Voice: (210) 255-8525
   Fax: (210) 249-0116
   Email: daynaj33@gmail.com
   Attorney for Appellant




                                       4